Citation Nr: 0808544	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  04-02 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for chronic 
brain syndrome secondary to cerebral and intracranial trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel
INTRODUCTION

The veteran had active duty from May 1969 to September 1970 
and from May 1974 to September 1974.

This matter comes before the Board from a February 2003 
rating decision.  In July 2005, the veteran appeared at a 
hearing at the RO before a Veterans Law Judge (VLJ).  VA was 
unable to make a recording of that hearing; subsequently in 
May 2006, the veteran appeared at another hearing at the RO 
before a different VLJ.  As two different VLJs have held 
hearings with regard to the issue in this appeal, a panel of 
three VLJs will decide this appeal.  See 38 C.F.R. § 20.707 
(2007).  Subsequently, the Board remanded the matter in 
September 2005 and October 2006.

In September 2007, the veteran submitted additional evidence 
without a waiver of agency of original jurisdiction.  
However, the Board notes that the evidence includes 
statements from the veteran which is essentially duplicative 
of previous statements he has made and copies of service 
personnel records already of record.  Thus, the Board does 
not find that proceeding with this matter affects the 
veteran's procedural rights. 

FINDINGS OF FACT

1.  The RO denied an application to reopen a claim for 
service connection for chronic brain syndrome secondary to 
cerebral and intracranial trauma in August 2001 and the 
veteran did not appeal.

2.  Evidence submitted since then includes evidence which is 
cumulative, redundant, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim.





CONCLUSIONS OF LAW

1. The August 2001 RO decision that denied an application to 
reopen the claim for service connection for chronic brain 
syndrome secondary to cerebral and intracranial trauma is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2001); currently 38 U.S.C.A. § 7105 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2007).

2. New and material evidence has not been received to reopen 
the claim for service connection for chronic brain syndrome 
secondary to cerebral and intracranial trauma.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in January 2002 and November 2006, 
the RO satisfied its duty to notify the veteran under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007).  Specifically, the RO notified the veteran of: 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was instructed to submit any evidence 
in his possession that pertained to his claim.  In the 
November 2006 letter, the RO also notified the veteran of the 
process by which initial disability ratings and effective 
dates are established.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) 
established notice requirements specific to new and material 
claims.  Essentially, under Kent, the veteran must be 
apprised as to the requirements both as to the underlying 
service connection claim and as to the definitions of new and 
material evidence.  Kent further requires that the notice 
inform the veteran as to the basis for the prior final denial 
and as to what evidence would be necessary to substantiate 
the claim.  These requirements were fulfilled in the November 
2006 letter.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  All identified and available treatment records have 
been secured.  Thus, the duties to notify and assist have 
been met.

Analysis

The veteran was denied entitlement to service connection for 
residuals of a head injury by a February 1978 rating 
decision.  Subsequently, in October 2000 the Board declined 
to reopen the claim as did the RO in August 2001.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  The August 2001 
decision is final because the appellant did not file a timely 
appeal.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2001); currently 38 U.S.C.A. § 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2007).

The claim for entitlement to service connection for chronic 
brain syndrome secondary to cerebral and intracranial trauma 
may be reopened if new and material evidence is submitted.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  The veteran 
filed this application to reopen his claim in December 2001.  
Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records, 
service personnel records, private medical records, VA 
examinations and VA treatment records, copies of newspaper 
articles, and statements from the veteran.  Among the 
evidence previously of record was a November 1993 
Administrative Decision finding that the veteran was not on 
active duty during a September 1970 automobile accident. 

In February 1978, the RO denied the veteran's claim for 
service connection finding that there was no indication of 
any head injury due to any incident in service.  In denying a 
claim to reopen in October 2000, the Board discussed the 
evidence noting no competent record of chronic residuals of a 
head injury sustained during service.  There was no competent 
evidence showing that an acquired psychiatric disorder, which 
might have been due to the September 1970 motor vehicle 
accident or otherwise pre-existed the veteran's second period 
of service chronically worsened during or as a result of his 
second period of active service from May 1974 to September 
1974.  It was indicated that any disorder that may have 
preexisted service did not worsen or become aggravated while 
the veteran was on active duty.  Most recently in August 
2001, finding that the evidence showed that the accident 
occurred outside the veteran's active service dates, the RO 
denied another application to reopen the claim. 

The Board finds that the evidence received since the last 
final decision is cumulative of the evidence of record at the 
time of that decision and does not raise a reasonable 
possibility of substantiating the claim.  

In support of his application to reopen his claim, the 
veteran submitted additional personal statements, copies of 
service records, and excerpts from a military personnel 
manual and federal travel regulations.  

The Board finds that new and material evidence sufficient to 
reopen the claim has not been received.  The additional 
evidence merely demonstrates the veteran's service dates as 
previously established.  As the veteran's residuals of 
automobile accident had already been diagnosed at the time of 
the last final decision and his service dates were already of 
record at the time of the prior final decision, these 
additional records are cumulative of evidence already of 
record and do not constitute evidence that raises a 
reasonable possibility of substantiating the claim.  Notably 
absent is any evidence showing incurrence of residuals of a 
head injury sustained during active duty or demonstrating 
that a disability chronically worsened during or as a result 
of his second period of active service from May 1974 to 
September 1974.  The veteran has not submitted competent 
evidence that he was on active duty at the time of the motor 
vehicle accident.  Without such evidence, the claim for 
service connection for chronic brain syndrome secondary to 
cerebral and intracranial trauma cannot be reopened.  See 38 
C.F.R. § 3.156(a).

Neither may the claim be reopened on the basis of the 
additional statements submitted by the veteran himself.  
While the veteran insists that his injuries were incurred 
during a period of active service or while on travel status, 
the objective evidence simply does confirm his assertions.    

Although the veteran has submitted new evidence that was not 
before VA at the time of the last final decision, the 
evidence does not raise a reasonable possibility of 
substantiating the claim. 




ORDER

The application to reopen a claim of service connection for 
chronic brain syndrome secondary to cerebral and intracranial 
trauma is denied.





			
              GEORGE R. SENYK	THOMAS J. DANNAHER 
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
MARK GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs



